BINDING LETTER OF INTENT
N8 CONCEPTS, INC. AND
SC BLUWOOD, INC.




This letter of intent ("LOI") sets forth the understanding, which has been
reached between SC BluWood, Inc. a California company (“Seller") and N8
Concepts, Inc., a Colorado corporation ("Company"), concerning the acquisition
of Seller by Company.

1. Acquisition. The Company will acquire 100% of Seller's issued and outstanding
stock (the "Seller’s Shares") owned by the shareholders of the Seller (the
"Acquisition"). Upon completion of the Acquisition, Seller will become a wholly
owned subsidiary of the Company. It is anticipated that the Acquisition will be
structured to qualify as a tax-free reorganization pursuant to Section 368 of
the Internal Revenue Code.

2. Share Exchange. Seller and Seller’s shareholders shall receive a total of
fifty million (50,000,000) shares of the Company’s common stock (the “Company
Shares”) upon the closing of the Acquisition (the “Closing”), in exchange for
all of the Seller Shares.

3. Bonus Shares. It is hereby agreed that the parties shall negotiate in good
faith a bonus package (“Bonus Package”) for Seller’s officers, directors and key
employees. This Bonus Package shall in accordance with industry standards.

4. Wages. It is hereby agreed that each manager of the Seller shall receive a
monthly salary comparative to other executives in the same capacity.

5. Operating Capital. It is hereby agreed that Seller shall be provided
sufficient operating capital to achieve certain milestones as per a pre-approved
budget. Budget and milestones must be mutually agreed upon prior to Acquisition.

6. Advance. Upon signing this LOI, the Company will have provided to Seller the
sum of one hundred thousand US dollars ($100,000). Receipt of which is hereby
acknowledged.

7. Additional Terms and Conditions of the Acquisition. Consummation of the
Acquisition will be subject to the following terms and conditions:

(a)      A definitive agreement (the "Definitive Agreement") satisfactory to the
Company and Seller and Seller’s shareholders shall be executed by Company,
Seller and all of Seller's shareholders as soon as practicable. The Definitive
Agreement shall contain terms, conditions, representations and warranties,
covenants and legal opinions normal and appropriate for a transaction of the
type contemplated, including, without limitation, those summarized in this LOI;
  (b)      Upon signing the Definitive Agreement, the Company shall prepare and
file with the SEC all appropriate documents including, but not limited to, a
Super 8K and 13D of the Securities Act of 1933. The filings will include, as
necessary, description of Seller’s business and Seller’s audited and interim
unaudited financial statements prepared in accordance with GAAP and/or PCAOB
approved Audit statements and applicable rules and regulations of the Securities
and Exchange Commission (“SEC”). Seller shall provide such financial statements
and information and any additional information the Company may require for
inclusion in its filings.  

--------------------------------------------------------------------------------

(c)      Each party and its agents, attorneys and representatives shall have
full and free access to the properties, books and records of the other party
(the confidentiality of which the investigating party agrees to retain) for
purposes of conducting investigations of the other party;   (d)      The Company
and Seller shall have received all permits, authorizations, regulatory approvals
and third party consents necessary for the consummation of the Acquisition and
all applicable legal requirements shall have been satisfied;   (e)      It is
hereby agreed that the Sellers current Officers and Directors shall receive
management contracts that shall include bonuses and stock incentives based upon
performance and milestones.   (f)      Conduct of Business. The Seller shall use
its reasonable best efforts to preserve intact the business organization and
employees and other business relationships of the Seller; shall continue to
operate in the ordinary course of business and maintain its books, records and
accounts in accordance with generally accepted accounting principles, consistent
with past practice; shall use its reasonable best efforts to maintain the
Seller's current financial condition, including working capital levels; shall
not incur any indebtedness or enter into any agreements to make business or
product line stock purchase agreements; and shall not declare or make any
dividend or stock distributions.   (g)      Disclosure. Without the prior
written consent of Company, the Seller will, and each party hereto will cause
its directors, officers, shareholders, employees, agents, other representatives
and affiliates not to, disclose to any person the fact that discussions or
negotiations are taking place concerning the transactions contemplated hereby,
the status thereof, or the existence of this letter and the terms thereof,
unless in the opinion of such party disclosure is required to be made by
applicable law, regulation or court order, and such disclosure is made after
prior consultation with Company.   (h)      Access to Seller. The Seller will
give Company and its representatives full access to any personnel and all
properties, documents, contracts, books, records and operations of the Seller
relating to its business. The Seller will furnish Company with copies of
documents and with such other information as Company may request.   (i)     
Upon completion of the Acquisition, all officers and directors of the Company
will resign and appoint new officers and directors of the Company as instructed
by the Seller. Further, all assets of the Company will be given back to the
resigning officers and/or directors of the Company as compensation for the
completion of this business combination.  

     8. Expenses. Each Party shall have independent counsel and as such all
legal fees and expenses shall be borne by each Party.

9. Conduct of Business of Seller Pending Closing. Until consummation or
termination of the Acquisition, Seller will conduct its business only in the
ordinary course and none of the assets of Seller shall be sold or disposed of
except in the ordinary course of Seller's business.

- 2 -

--------------------------------------------------------------------------------

10. Representations and Warranties. The Definitive Agreement will contain
representations and warranties customary to transactions of this type, including
without limitation, representations and warranties by the selling shareholders
and the Seller as to (a) the accuracy and completeness of the Seller's financial
statements for the past two years and current financial statements; (b)
disclosure of all the Seller's contracts, commitments and liabilities, direct or
contingent; (c) the physical condition, suitability, ownership and absence of
liens, claims and other adverse interests with respect to the Seller's assets;
(d) the selling shareholders’ ownership of the Shares; (e) the absence of
liabilities with respect to the Seller, other than as set forth in the balance
sheet dated December 31, 2008, and liabilities incurred in the ordinary course
of business since that date; (f) the absence of a material adverse change in the
condition (financial or otherwise), business, properties, assets or prospects of
the Seller; (g) absence of pending or threatened litigation (other than
disclosed in writing), investigations or other matters affecting the Stock
purchase agreement; (h) the Seller's compliance with laws and regulations
applicable to its business and obtaining all licenses and permits required for
its business; and (i) the due incorporation, organization, valid existence, good
standing and capitalization of the Seller.

11. No Other Offers. The Seller and its principal shareholders each acknowledges
that Company will incur significant expense in connection with its due diligence
review and preparation and negotiation of the Purchase Agreement. As a result,
upon execution of this letter the Seller and the Principal Shareholder shall
terminate any existing discussions or negotiations with, and shall cease to
provide information to or otherwise cooperate with, any party other than Company
and its representatives with respect to an Stock purchase agreement Transaction
(as defined below). In addition, from and after the date hereof, none of the
Seller nor any of its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents, will directly or indirectly encourage, solicit, initiate, have or
continue any discussions or negotiations with or participate in any discussions
or negotiations with or provide any information to or otherwise cooperate in any
other way with, or enter into any agreement, letter of intent or agreement in
principle with, or facilitate or encourage any effort or attempt by any
corporation, partnership, Seller, person or other entity or group (other than
Company and its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents) concerning any merger, joint venture, recapitalization, reorganization,
sale of substantial assets, sale of any shares of capital stock, investment or
similar transaction involving the Seller or any subsidiary or division of the
Seller (each, an "Stock purchase agreement Transaction"). The Seller shall
notify Company promptly of any inquiries, proposals or offers made by third
parties to the Seller or any of its shareholders, subsidiaries or affiliates, or
any of their respective officers, directors, employees, members, managers,
representatives or agents with respect to an Stock purchase agreement
Transaction and furnish Company the terms thereof (including, without
limitation, the type of consideration offered and the identity of the third
party). The Seller and the Principal Shareholder shall deal exclusively with
Company with respect to any possible Stock purchase agreement Transaction and
Company shall have the right to match the terms of any proposed transactions in
lieu of such parties.

12. Enforceable Agreement; Compliance with Applicable Laws. This LOI shall
constitute an enforceable agreement between the Company and Seller, and shall
serve as the Agreement until such time as the Definitive Agreement may be
prepared, however, no longer than sixty (60) days from the signing date. Upon
the concurrence of the Company and Seller as provided below, both the Company
and Seller agree to use their respective best efforts to negotiate a mutually
acceptable Definitive Agreement and to consummate the Acquisition and shall
include the above terms and conditions but is not limited thereto. It is the
understanding of the Company and Seller that all matters referred to in this LOI
are conditioned upon compliance with applicable Federal and state securities
laws and other applicable laws.

- 3 -

--------------------------------------------------------------------------------

The undersigned concur with the matters set forth in the foregoing LOI.

Dated: March 20, 2009    SC BLUWOOD, INC      By:    /s/ Steve Conboy 

--------------------------------------------------------------------------------

    Its:    President and CEO      Dated: March 20, 2009    N8 CONCEPTS, INC   
  By:    /s/ James H. Watson, Jr. 

--------------------------------------------------------------------------------

    Its:    President and CEO 


- 4 -

--------------------------------------------------------------------------------